DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/26/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the added paragraph discussing the exclusion of a syringe is considered new matter.  Note that a syringe commonly has multiple parts including barrel and plunger elements and not all have needles.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claimn Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
The recited “means of developing pressure to force sealant from a vessel” is considered a piston in the disclosed piston-cylinder arrangement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The recitation “configured so no part of said apparatus can penetrate a pneumatic tire” (claim 1: 1-2) is undefined and indefinite. Note that the capability of the apparatus relies upon multiple factors including possible forces applied and relative dimensions including those of a pneumatic tire e.g. thickness.  The intended scope including the metes and bounds cannot be determined such that one of ordinary skill in the art would be able to determine how not to infringe upon the claimed invention.  See also “can be heated” (7:2).
Regarding claims 4-6, while features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  Relative terms must also be distinctly set forth such that one of ordinary skill in the art would understand the metes and bounds of the terms.  “narrow bore” (4:1); “high pressure” (4:1-2); and “long time” (6:1) are relative terms without distinction.  Note that clear ranges and/or approximate values are not discussed with specificity in the Specification.  One of ordinary skill in the art cannot determine the intended scope of the claim limitations. 
Claims 5-6 are not considered to further limit or define the apparatus of claim 1 as each are merely directed to a sealant for use with the apparatus.  Note that dependent claims must include each limitation from a claim from which it depends and further limit the scope thereof.  Apparatus claims must be structurally defined in order to patentably distinguish over prior art devices.  A “system” claim might be considered for claiming a combination of a device with a sealing component.
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. See MPEP 608.01(m-n) for claim formatting and examples.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Matthews (PCT/AU2018/050806 or US 2021/0086458).
Matthews’458 is being referred to below for convenience – note that the effective filing date extends to the international application priority document ‘806.
Matthews discloses application of a sealant into a tire puncture (para. 115) and providing a repair kit with a syringe for containing and dispensing the sealant solution (para. 128) ordinarily considered a hollow cylindrical vessel with a piston moving therein to develop pressure to force sealant from the interior.
Regarding claims 5-6, the apparatus as discussed in Matthews is considered fully capable of use with an elastomeric curable sealant which remains viscous for a duration.  Note that the sealant is not considered part of the “apparatus” for injection but rather a component to be used with the apparatus.  
Regarding claim 7 note that any syringe vessel is made of material that can be heated.  See above regarding capability limitations within a claim.
Claims 1-4 and 7 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Ennis (US 4,464,147).
Ennis discloses an apparatus configured without a needle not considered capable of penetrating a tire as understood, with means of developing pressure/plunger 15 to force sealant from vessel 2 capable of injection as claimed into a tire puncture; see figure 1. The cylinder is considered to have a narrow bore tapered at cannula 4 capable of forcing a high viscosity sealant therethrough; see col. 7, lines 55+.  The vessel 2 is capable of being heated as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (PCT/AU2018/050806 or US 2021/0086458) in view of Alexander et al. (US 4,753,695).
Matthews discusses use of a syringe considered with a common plunger means of developing pressure within a cylinder however does not specifically disclose a bore dimension or high pressure.  Alexander et al. teach using a syringe 22 apparatus for developing pressure to force a sealant from a cylinder vessel considered with a narrow bore and utilizing high pressure; see figures 4-7; col. 3, lines 53+.   It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a syringe with a narrow cylinder as disclosed by Alexander in the invention to Matthews for injecting sealant into a puncture as claimed.  Note that claims 1-3 are alternatively rejected in order to clearly illustrate a syringe with a common piston-cylinder arrangement. 
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. Regarding “new matter” note: the US Patent Office grants patents affording applicants exclusionary rights to make, use, sell, or import subject matter twenty (20) years from the date of filing of the patent application, any amendment made to an application must be fully supported by the originally filed application papers establishing the filing date.  Amendments submitted to a patent application NOT supported by the originally filed documents are considered new subject matter or “new matter” and are NOT allowed to be entered into the application.  The filing date attributed to this application is shown on the Filing Receipt.
Amendments to each of the claims, specification, and drawings may also rely on the subject matter contained within any of the other submissions to be considered a proper amendment and entered into the application.
The exclusion of a syringe is not considered part of the originally filed papers.  Note again that a syringe is not necessarily defined by a needle component.
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).
Furthermore, a limitation directed to an intended use of an apparatus or a process additionally requires a structural difference or a manipulative difference between the claimed invention and the prior art. See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
The viscosity of a sealant to be used with an apparatus does not limit the scope of the apparatus.  Note also that a process of injecting a sealant into a puncture of a tire does not limit the apparatus for performing the function.  Matthews is considered to apply a sealant to a puncture of a tire using a syringe.  Ennis discloses a syringe capable of use with a sealant product.  The claims do not distinguish over the prior art. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar syringe device of Dang.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759